


Exhibit 10.10


REINSTATEMENT OF
AND
SIXTH AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
THIS REINSTATEMENT OF AND SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Sixth Amendment”) is made this ___ day of December 2014 by and between LEROY
SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation (“Seller”),
and IC MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”).
R E C I T A L S:
A.
Buyer and Seller entered into that certain Purchase and Sale Agreement dated as
of September 12, 2014 (the “Agreement”), as amended by that certain First
Amendment to Purchase and Sale Agreement dated as of October 17, 2014 (the
“First Amendment”), as further amended by that certain Reinstatement of and
Second Amendment to Purchase and Sale Agreement dated as of October 24, 2014
(the “Second Amendment”), as further amended by that certain Reinstatement of
and Third Amendment to Purchase and Sale Agreement dated as of November 17, 2014
(the “Third Amendment”), as further amended by that certain Fourth Amendment to
Purchase and Sale Agreement dated as of December 2, 2014 (the “Fourth
Amendment”), and as further amended by that certain Fifth Amendment to Purchase
and Sale Agreement dated as of December 9, 2014 (the “Fifth Amendment”) (the
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment are herein collectively referred to as
the “Original Agreement”), pursuant to which Seller agreed to sell, and Buyer
agreed to purchase, the Property pursuant to the terms therein.

B.
Buyer terminated the Original Agreement in accordance with Section 8.2 of the
Original Agreement.

C.
Buyer and Seller now desire to reinstate and amend the Original Agreement upon
the terms and conditions, and for the purposes set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:
1.
Incorporation of Recitals. The foregoing recitals are specifically incorporated
in this Sixth Amendment by this reference.

2.
Defined Terms. Capitalized terms used but not defined in this Sixth Amendment
shall have the same meaning given them in the Original Agreement.

3.
Reinstatement. Buyer and Seller hereby agree to reinstate the Original Agreement
upon the terms and conditions set forth herein, as modified by this Sixth
Amendment.



    





--------------------------------------------------------------------------------




4.
Amendments.

(a)
Due Diligence Period. Buyer and Seller agree that the Due Diligence Period has
expired.

(b)
Second Deposit. The phrase, “Not later than two (2) Business Days” appearing in
Section 2.1.2 of the Original Agreement is hereby deleted and the following
phrase substituted therefor: “Not later than one (1) Business Day”.

(c)
Closing Date.

(i)
The provisions of Section 1.19 of the Original Agreement (Definition of Closing
Date) are hereby deleted and the following substituted therefor:

“Closing Date” means December 30, 2014.
(ii)
The provisions of Section 1.90 of the Original Agreement (Definition of
Scheduled Closing Date) are hereby deleted in their entirety and the following
substituted therefor: “Intentionally Omitted”.

(iii)
The following sentence appearing in Section 3.5 of the Original Agreement is
hereby deleted:

“The definition of “Scheduled Closing Date” means the date agreed to by Buyer
and Seller prior to the expiration of the Due Diligence Period and, in the
absence of such agreement, the date which is forty-five (45) days after the
expiration of the Due Diligence Period; provided, however, in no event shall the
Closing Date be any earlier than seventeen (17) days after the expiration of the
Due Diligence Period.”
and the following phrase substituted therefor:
“On the Closing Date:”
(iv)
The provisions of Section 7.1 of the    Original Agreement (but not any
subsections of Section 7.1) are hereby deleted and the following substituted
therefor:

Buyer’s Conditions. Buyer shall not be required to close the transaction
provided for under this Agreement, unless and until each and every one of the
following conditions in this Section 7.1 has been fulfilled in all material
respects or waived by Buyer. If such conditions are not satisfied by the Closing
Date, such failure shall be deemed to be a failure by Seller to perform Seller’s
obligations and Buyer shall be permitted to pursue the

-2-

--------------------------------------------------------------------------------




remedies available to Buyer under Section 14.1 herein, which remedies shall be
Buyer’s sole available remedies in connection with this Agreement and which
Buyer must pursue, if at all, within ninety (90) days after the Closing Date.
Notwithstanding anything to the contrary contained herein, the failure by Buyer
to pursue such remedies in the timeframe specified in the preceding sentence
shall constitute an irrevocable waiver by Buyer of its ability to pursue such
remedies.
(v)
The provisions of Section 7.2 of the    Original Agreement (but not any
subsections of Section 7.2) are hereby deleted and the following substituted
therefor:

Seller’s Conditions. Seller shall not be required to close the transaction
provided for under this Agreement, unless and until each and every one of the
following conditions in this Section 7.2 has been fulfilled in all material
respects or waived by Seller. If such conditions are not satisfied by the
Closing Date, then Seller’s sole remedy shall be to pursue the remedies
available to Seller under Section 14.5 herein, which remedies shall be Seller’s
sole available remedies in connection with this Agreement and which Seller must
pursue, if at all, within ninety (90) days after the Closing Date.
Notwithstanding anything to the contrary contained herein, the failure by Seller
to pursue such remedies in the timeframe specified in the preceding sentence
shall constitute an irrevocable waiver by Seller of its ability to pursue such
remedies.
(d)
Failure to Close on Closing Date. The Original Agreement is hereby amended by
adding a new Section 7.3 which reads as follows:

“7.3.     Failure to Close on Closing Date. For the avoidance of doubt and
notwithstanding anything to the contrary contained in this Agreement, Buyer and
Seller hereby agree that, should the transaction provided for under this
Agreement not close on the Closing Date, Seller shall be entitled to receive or
retain the then-current Deposit due hereunder (whether or not the full amount of
same has been deposited with Escrow Holder) consistent with (and subject to the
exceptions contained in) the second sentence of Section 2.1.2 of this
Agreement.”
(e)
Gift Certificates. Clause (b)(iii) of Section 9.2 (Room Revenues; Other
Revenues) is hereby deleted and the following clause substituted therefor:

“(iii) without duplication of amounts in the foregoing clause (ii), the stated
value of all outstanding Charitable Commitments and Gift Certificates; provided,
that Seller shall receive a credit for all unused

-3-

--------------------------------------------------------------------------------




Gift Certificates (whether or not such Gift Certificates have expired) in the
final schedule of adjustments as contemplated in Section 9.10,”
(f)
Campground Leases. Clause (b) of Section 4.1.15 (Leases) is hereby deleted and
the following clause substituted therefor:

“(b) Schedule 4.1.15(b) contains a true, correct and complete list of all of the
Campground Leases as of September 8, 2014,”
5.
Fee to Property Manager. Buyer and Seller acknowledge and agree that (a) the
Auditor (as defined in the Third Amendment) has received all information
determined by the Auditor to be necessary to complete the Audit (as defined in
the Third Amendment) and (b) no later than 5:00 p.m. (Pacific Time) on December
18, 2014, Buyer will mail to the Property Manager via overnight courier a check
for $15,000, which represents the second and final installment of the fee
referenced in Section 6 of the Third Amendment.

6.
Credit at Closing. In consideration of Seller’s agreement to extend the Closing
Date to December 30, 2014 as provided in Section 4(d) above, Seller shall be
entitled to a credit from Buyer at Closing in the amount of $134,343. If Seller
and Buyer mutually agree to extend the Closing Date past December 30, 2014, the
credit shall be increased by (a) $12,213 for each day the Closing Date is so
extended through December 31, 2014 and (b) $13,282 for each day the Closing Date
is so extended for the period beginning January 1, 2015 through January 31,
2015.

7.
Property Tax Reimbursement. As a result of the Tax Appeal, the parties
anticipate that the final 2014 property tax bill with respect to the Real
Property will be lower than is currently reflected on the 2014 property tax
bill. Buyer agrees to pay to Seller the prorated amount of any refund received
in connection with its 2014 property tax bill no later than ten (10) business
days following receipt by Buyer of such refund.

8.
Excluded Personal Property. Buyer and Seller acknowledge and agree that Seller
shall have 45 days following the Closing to remove certain items of Excluded
Personal Property (specifically, items 1, 2 and 19 as set forth on Schedule
1.33, as well as certain excluded property, financial and employee files related
to periods prior to 2011) from the Real Property. Until Seller has removed such
items, Buyer shall use its reasonable efforts, at no cost, expense, liability or
potential liability to Buyer, to safeguard such property in the same manner as
it would its own property. Removal of such items by Seller shall be at the sole
expense of Seller, shall occur at a time agreed upon by Buyer and shall be done
in a manner that does not adversely affect the operation of the Hotel. Seller
agrees to indemnify and reimburse Buyer for any damages caused by Seller
attributable to the removal of the specified items of Excluded Personal
Property.

9.
Health Insurance Costs. Buyer and Seller agree that the Property Manager will
incur administrative costs in preparing offers of coverage for health insurance
benefits with


-4-

--------------------------------------------------------------------------------




respect to employees of the Property for calendar year 2015, and for withdrawing
such offers of coverage upon Closing (“Administrative Costs”). Buyer agrees to
reimburse Property Manager at Closing in the amount of $4,300.00 for such
Administrative Costs incurred from the date hereof through the Closing Date. If
Seller and Buyer mutually agree to extend the Closing Date, Buyer acknowledges
that Property Manager will incur further administrative costs relating to health
insurance coverage with respect to employees of the Property in the amount of
$3,000 (the “Additional Administrative Costs”) in addition to the actual cost of
monthly premiums for such health insurance coverage (the “Premium Costs”), which
Premium Costs may vary per employee and based on the number of employees who
elect to be covered by health insurance coverage. Buyer agrees that if the
Closing occurs in January 2015, Buyer will reimburse Property Manager at Closing
for the Administrative Costs and the Additional Administrative Costs, plus the
Premium Costs actually incurred by Property Manager upon presentation by
Property Manager to Buyer of evidence reasonably satisfactory to Buyer of the
incurrence of such Premium Costs, but in no event shall Buyer be obligated to
reimburse Property Manager or Seller in excess of $4,300 for Administrative
Costs, $3,000 for Additional Administrative Costs and $57,000 for Premium Costs.
10.
Headings. Section and other headings contained in this Sixth Amendment are for
reference purposes only and are nor intended to describe, interpret, define or
limit the scope, extent or intent of this Sixth Amendment or any provision
hereof.

11.
Applicable Law and Jurisdiction. This Sixth Amendment shall be governed by the
laws of the State of South Carolina, without regard to the application of choice
of law principles.

12.
Counterpart Execution. This Sixth Amendment may be executed in any number of
counterparts with the same effect as if each party had signed the same document.
All counterparts shall be construed together and shall constitute one agreement.

13.
Entire Agreement. This Sixth Amendment constitutes the entire agreement between
the parties with respect to the matters addressed in this Sixth Amendment and
supersedes all prior understandings or agreements between the parties related to
these subject matters. Except as amended by this Sixth Amendment, the Original
Agreement remains in full force and effect. In the event of any conflict or
inconsistency between the terms and provisions of this Sixth Amendment and the
terms and provisions of the Original Agreement, the terms and provisions of this
Sixth Amendment shall control to the extent necessary to resolve such conflict
or inconsistency.

[signatures appear on the next page]



-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have signed and delivered this Fifth
amendment effective as of the Effective Date.
SELLER:
 
BUYER:
 
 
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
 
By:
/s/ Timothy W. Patterson
 
By:
IC Myrtle Beach Manager LLC, a
Name:
Timothy W. Patterson
 
 
Delaware limited liability company, its
Title:
President
 
 
Manager
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth H. Fearn
 
 
 
 
Name:
Kenneth H. Fearn
 
 
 
 
Title:
A Member



ACKNOWLEDGEMENT BY TITLE COMPANY:
Escrow Holder hereby acknowledges and accepts the foregoing Fifth amendment as
of the date first written above.
COMMONWEALTH LAND TITLE INSURANCE COMPANY


By:
/s/ Marybeth Meyers
Name:
Marybeth Meyers
Title:
Vice President/State Manager

    



-6-